Citation Nr: 1115638	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 20, 2008, and in excess of 20 percent thereafter for degenerative arthritis of the thoracic spine, with right spondylosis at L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to October 2003, January 2004 to September 2004, March 2005 to June 2005, and from October 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Muskogee, Oklahoma.  

During the course of this appeal, the Veteran was awarded an increased rating, to 
20 percent effective October 20, 2008, for his spinal disability.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  

In November 2010, the Veteran testified before the undersigned; a written transcript of this hearing has been incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service-connected thoracolumbar spine disability.  At his November 2010 personal hearing, he stated his disability has worsened in severity since his most recent VA medical examination, in March 2008, three years prior.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to afford the Veteran a new, more recent VA medical examination.  

The Veteran has also testified that he has continued to receive VA and private treatment for his spinal disability.  Specifically, he has reported treatment from the VA medical center in Fayetteville, Arkansas, as well as physical therapy with private care providers.  VA treatment records were last requested in October 2009, over a year ago.  The Veteran has also stated he was awarded worker's compensation for an aggravation of his spinal injury while on the job.  The records associated with this recent claim have not yet been obtained. VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, remand is required to obtain these relevant medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records from October 2009 until the present located at the VAMC in Fayetteville, Arkansas, or any other VA facility where the Veteran received treatment regarding his service-connected spine disability.  If no records are available, the claims folder must indicate this fact.  

2.  Request that the Veteran provide a proper release on a VA Form 21-4142 for any and all worker's compensation records from the appropriate state or local agency.  If no such records are available or do not exist, that fact must be noted in the claims file.  

3.  Request the Veteran provide the names, contact information, and signed authorization forms for any private medical care providers who have treated his service-connected spinal disability since service separation.  The Veteran is specifically requested to provide a release for physical therapy records noted at the November 2010 hearing.  For any provider indicated and authorized by the Veteran, request any pertinent medical treatment records not already obtained.  If no such records are available or do not exist, that fact must be noted in the claims file.  

4.  If VA is unable to obtain any of the records noted in #1-3 above, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2010).

5.  After completing the above directives and associating any records with the claims file, schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected thoracolumbar spine disability.  Any tests deemed necessary should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's claim in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


